DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I including claims 1-5, 9-12 in the reply filed on 2/28/2022 is acknowledged.

Claim Rejections - 35 USC § 112

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “A display system displaying a virtual image on a display unit mounted on a movable body, comprising: an image capturing unit configured to …; a position determining unit configured to …; a target determining unit configured to …; a luminance determining unit…; a virtual-image creating unit configured to …; and a display processing unit …” i.e., Fig. 6 1B disclose a display system 1B  includes a link-information storing unit 20, an image capturing unit 11, a line-of-sight direction determining unit 12, a position determining unit 21, a target determining unit 22, a luminance determining unit 14, a virtual-image creating unit 16B, a display processing unit 17, a recording unit 18 and a reproducing unit 19 (Para 79). 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 1-4, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2004302903A in view of JP2015523624A.
	Regarding Claim 1,  JP2004302903A teaches a display system (Para 17 and Fig. 1, a vehicle equipped with a vehicle display device i.e., display system as shown in Fig. 2) displaying a virtual image (Para 38, an arrow image 44 that prompts a gaze by pointing the person image 46 to the upper part of the person image 46 that is a real image visually recognized through the front panel 25 is an occupant such as a driver i.e., displaying a virtual image)  on a display unit(Para 22, display unit 26 is for providing a display image i.e., display unit) mounted on a movable body (Para 21, electrical configuration of the vehicle display device 10 i.e., mounted on the movable body) comprising:
	an image capturing unit (Para 22 and Fig. 2 Unit 28, a photographing unit 28 ) configured to capture an image of a forward part of the movable body through the display unit (Para 32 and Fig. 3 Step 100, an imaging process by the imaging unit 28 is executed to obtain image data of a captured image i.e., configured to capture an image showing the front of the vehicle 50 i.e., a forward part of the movable body);
	a position determining unit (Para 62, Fig. 5 Unit 32, GPS, The GPS 32 receives a GPS signal from the satellite by the GPS antenna 33, and specifies the position (latitude / longitude, altitude) of the vehicle 50 based on the received GPS signal) configured to determine a position of the movable body (Para 32, the position coordinates in the photographed image obtained by the photographing unit 28 and the position 
	a target determining unit (inherently should have it in Fig. 5 display device which point an arrow image 42 to sign 40 as shown in Fig. 4A) an arrow to configured to determine an emphasis target displayed on the display unit (Fig. 4 and Para 38-40, Arrow 42, 44 and 48, an arrow image 42, 44 and 48 that prompts a gaze by pointing the sign 40, person image 46 or a vehicle 47 to the upper part of the sign 40, 46 and 48 that is a real image visually recognized through the front panel 25 is visually recognized by a passenger such as a driver. It is displayed on the display unit 26 i.e., target displayed on the display unit) on the basis of the position determined by the position determining unit (Para 34, The determination in step 104 can be made by searching the condition table 38 for specific information that matches the contour information extracted in step 102 and determining the search result i.e., basis of the position determined by the position determining unit);
	a luminance determining unit configured to determine a luminance of the image captured by the image capturing unit (Para 33, the color, brightness distribution, etc. of the photographed image may be extracted. Further, by comparing each captured image obtained every predetermined time, it is possible to extract difference information due to the temporal change of each captured image i.e., determine a luminance of the image captured by the image capturing unit).
	JP2004302903A teaches step 112 display image data of a display image displayed on the display unit 26 according to the specific information specified in step 106, the position information obtained in step 108, and the processing information 
	a virtual-image creating unit configured to create a virtual image and 
	a display processing unit configured to display the virtual image created by the virtual-image creating unit, on the display unit.
	However, in the same field of endeavor, JP2015523624A teaches from Fig. 9 that an image of the environment in front of the vehicle is taken using the imaging device 110 (step 910). The captured image 112 is then preprocessed and sent to the augmented reality processor 140. The augmented reality processor 140 extracts features related to the road from the captured image (or preprocessed image) (step 920) and then the generated graphic element is displayed on a display device (eg, HUD system 150) (step 950) (Page 10 Line 1-15).
	Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of JP2004302903A with the method of JP2015523624A so as to reduce the distraction and confusion associated with the graphic elements and thus direct the driver’s 
	Regarding Claim 2,  The display system according to claim 1,
wherein, when the luminance determined by the luminance determining unit is equal to or higher than a predetermined threshold value, the virtual-image creating unit creates a virtual image being arranged at a position of the emphasis target and having a higher luminance than the luminance (Para 35-38).
	Regarding Claim 3,  The display system according to claim 1,
wherein, when the luminance determined by the luminance determining unit is equal to or higher than a predetermined threshold value, the virtual-image creating unit creates a virtual image masking a portion having the luminance (Para 40).
	Regarding Claim 4,  The display system according to claims 1,
wherein the emphasis target is a traffic signal or a traffic sign displayed on the display unit (para 38 and Fig. 4A).
	Regarding Claim 12,  The display system according to claim 1, wherein the movable body is a vehicle (Fig. 1 and Para 17). 
Allowable Subject Matter
Claims 5, 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art reference fail to teach the limitation of “wherein the emphasis target is a signboard displayed on the display unit, the display system further includes a . 
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Suzuki et al. Pub. No. US 20180218711 A1 - DISPLAY DEVICE
Shibata et al. Pub. No. US 20180024354 A1 - VEHICLE DISPLAY CONTROL DEVICE AND VEHICLE DISPLAY UNIT
Akita et al. Pub. No. US 20170309257 A1 - DISPLAY CONTROL DEVICE

Yokota et al. Pub. No. US 20170155867 A1 - DISPLAY DEVICE AND VEHICLE
Masuya et al. Pub. No. US 20170084056 A1 - DISPLAY DEVICE
Masuda et al. Pub. No. US 20150268468 A1 - COMPOSITE DISPLAY DEVICE
Taylor et al. Pub. No. US 20150210217 A1 - DRIVER ASSIST SYSTEM FOR VEHICLE
Ng-Thow-Hing et al. Pub. No. US 20130293582 A1 - METHOD TO GENERATE VIRTUAL DISPLAY SURFACES FROM VIDEO IMAGERY OF ROAD BASED SCENERY
Aimura et al. Pub. No. US 20120320212 A1 - SURROUNDING AREA MONITORING APPARATUS FOR VEHICLE
Ishii et al. Pub. No. US 20030123752 A1 - In-vehicle image correcting device and night driving view field supporting device
Colmenarez et al. Pub. No. US 20030095080 A1 - Method and system for improving car safety using image-enhancement
DE 102017115318 A1 - Heads-up display for monitoring vehicle perception activity
	WO 2017113403 A1 - IMAGE INFORMATION PROCESSING METHOD AND AUGMENTED REALITY AR DEVICE
	WO 2017002209 A1 - DISPLAY CONTROL DEVICE, DISPLAY CONTROL METHOD, AND DISPLAY CONTROL PROGRAM


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAR N SIVJI whose telephone number is (571)270-7462. The examiner can normally be reached Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi K Kumar can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NIZAR N. SIVJI
Primary Examiner
Art Unit 2647



/NIZAR N SIVJI/Primary Examiner, Art Unit 2647